Baldwin, C. J.
The venue of the cause was in Washington county, when the defendant’s motion was made, and the District Court of Johnson County could take no jurisdiction thereof. The mere fact that the District Court of Washington County ordered a copy of the final decree to be made a matter of record in the Johnson District Court, and ordered a return of the original papers to that court, does not change the venue of the cause. The act of the complainant, in appearing and moving to strike defendant’s motion from the files, could not operate to confer jurisdiction upon the District Court of Johnson County, to determine a cause that properly was pending in another county.
Affirmed.